■ — Appeal from an order of the Court of Claims. On August 16, 1958 claimants sustained injuries on State Highway 32 in Ulster County when the ear in which they were traveling went off the road and struck a tree. Claiming there was a defect on the road which caused the accident, claimants filed a notice of claim with Ulster County on the basis of the belief of the attorney of record who then represented them, that Route 32 is a county road. On November 20 counsel acting for the attorney of record found that Route 32 was a State road, but since the 90 days to file notice of claim had then expired, an application was made on December 3 in the Court of Claims to permit late filing of the claims; and this motion has been granted. The Court of Claims is vested with a discretion within the time in which this motion was made to allow a late filing of the claims. (Court of Claims Act, § 10, subd. 5.) The test to guide the discretion set up in the statute is “a, reasonable ’excuse” for not filing on time. We are of opinion the court was justified in accepting the grounds shown in this record as reasonable justification to excuse failure to file earlier. No prejudice to the State is demonstrated. Order unanimously affirmed, with $10 costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.